 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   ANDREAS HERNANDEZ,                           Case № 2:19-cv-01267-ODW (KSx)
12
                         Plaintiff,               JUDGMENT
13
           v.
14
15   CITY OF CULVER CITY, et al.,
16
                         Defendants.
17
           Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss and
18
     Motion to Strike,
19
           IT IS ADJUDGED that the action is dismissed without prejudice.
20
21
           The Court VACATES all dates and deadlines. The Clerk of the Court shall
22
     close the case.
23
24
           IT IS SO ORDERED.
25
           July 11, 2019
26
                                      ____________________________________
27
                                               OTIS D. WRIGHT, II
28                                     UNITED STATES DISTRICT JUDGE
